DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed April 28, 2022.  Claims 1 and 11 have been amended.  Claims 2 and 12 have been cancelled.  Claims 1, 3-11, and 13-20 are pending and stand rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "hub" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280771 A1 (hereinafter COURBAT) included in applicant's information disclosure statement in view of US 20140238424 A1 (hereinafter MACKO).
Regarding claim 1, COURBAT discloses a smoking device for aerosol-generation (abstract).  COURBAT discloses a housing (fig. 1, housing 10, ¶98) including a power source (Fig. 1, battery 13, ¶98) and a control component (Fig. 1, electronics 14, ¶98).  COURBAT further disclose a reservoir configured to contain a liquid composition (Fig. 1, cartridge 16, ¶16); an atomization assembly (Fig. 1, atomization region 40, ¶99); and a liquid transport element configured to transport at least a portion of the liquid composition to the atomization assembly (Fig. 2, wick 31, ¶102), wherein the atomization assembly is configured to be controlled by the control component (¶101) and comprises a piezoelectric component (Fig. 4, ¶106) that includes an interdigital transducer (Fig. 4, interdigital transducer 21, ¶106) configured to generate surface acoustic waves that vaporize the portion of the liquid composition to generate an aerosol (¶4-¶5).  
COURBAT may not explicitly disclose wherein the liquid transport element comprises one or more of a fibrous material that includes fibers having a multi-lobal cross-section including a hub and at least three lobes extending therefrom.
COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is made from a plurality of fibres or may comprise fine bore tubes.  The instant application (¶70) lists fibrous materials that the liquid transport element is made of which overlaps with COURBAT (¶44) namely cellulose acetate, polymers, graphite, ceramic.  
MACKO teaches an electronic smoking article with a heater and a wick to heat liquid material to a temperature sufficient to vaporize and form an aerosol (abstract).  MACKO teaches that the liquid storage medium is comprised of a fibrous material comprising cotton, polyethylene, cellulose, etc (¶18).  The liquid storage medium fibers have a cross-section which can be cross shape or clover shape or any other suitable shape (¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified COURBAT to include fibers with a multi-lobal cross section as taught in MACKO.  A person of ordinary skill in the art would obviously include various cross-sectional shapes of fibrous material to convey the liquid.  Doing so would transport the liquid within the device (MACKO ¶8).
The limitation of a perforated disk, or a combination thereof, wherein the perforated disk includes a plurality of openings and a plurality of microchannels, and wherein the plurality of openings extend through at least a portion of the disk and each of the plurality of microchannels extends from a periphery of the disk to a respective one of the plurality of openings, is directed to an optional embodiment and has not been given patentable weight.  The language “wherein the liquid transport element comprises one or more of” in the claim is still limiting such that the disclosure of one of the listed elements meets the claim limitation.
Regarding claim 3, Modified COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoceramic (¶48, ¶113).
Regarding claim 4, Modified COURBAT discloses the aerosol delivery device of claim 3 as discussed above.  COURBAT further discloses wherein the piezoceramic is in the form of a disk or a ring (¶17).
Regarding claim 5, Modified COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoelectric material deposited on a surface of a substrate (Fig. 4, ¶106).
Regarding claim 6, Modified COURBAT discloses the aerosol delivery device of claim 1 as discussed above.  COURBAT further discloses wherein at least a portion of the atomization assembly is further configured to be heated via an induction heating arrangement (¶38).
Regarding claim 7, Modified COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein at least a portion of the piezoelectric component comprises a resonant receiver of the induction heating arrangement (¶98, ¶107-¶108).  COURBAT discloses reflector electrodes 215.  These are considered to be receivers.  The focusing transducers interact with the transducers 20 in a focusing zone 200.
Regarding claim 8, Modified COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein a helical coil comprises a resonant transmitter of the induction heating arrangement (Fig. 4-8).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The transducer 21 comprises a series of straight interlacing electrodes (Figs. 4-6, interlacing electrodes 210, ¶106-108)).  Further the embodiments shown in Figs. 7-8 comprise tapering electrodes 211 (¶108-109).  COURBAT further discloses an embodiment with reflector electrodes 216 (¶108).  

    PNG
    media_image1.png
    504
    444
    media_image1.png
    Greyscale


Regarding claim 9, Modified COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein at least a portion of the piezoelectric component is coated with a material configured to facilitate induction heating.  COURBAT discloses that the heater may contain an electrically insulating substrate to tolerate high temperatures and rapid temperature change (¶39). 
Regarding claim 11, COURBAT discloses a smoking device for aerosol-generation (abstract).  COURBAT discloses a liquid composition (Fig. 1, cartridge 16, ¶16); an atomization assembly (Fig. 1, atomization region 40, ¶99); and a liquid transport element configured to transport at least a portion of the liquid composition to the atomization assembly (Fig. 2, wick 31, ¶102), wherein the atomization assembly comprises a piezoelectric component (Fig. 4, ¶106) that includes an interdigital transducer (Fig. 4, interdigital transducer 21, ¶106)  configured to generate surface acoustic waves that vaporize the portion of the liquid composition to generate an aerosol (¶4-¶5). 
COURBAT may not explicitly disclose wherein the liquid transport element comprises one or more of a fibrous material that includes fibers having a multi-lobal cross-section including a hub and at least three lobes extending therefrom.
COURBAT discloses that the supply element consists of a material with an affinity for conveying liquid.  COURBAT discloses that the capillary mater is made from a plurality of fibres or may comprise fine bore tubes.  The instant application (¶70) lists fibrous materials that the liquid transport element is made of which overlaps with COURBAT (¶44) namely cellulose acetate, polymers, graphite, ceramic.  
MACKO teaches an electronic smoking article with a heater and a wick to heat liquid material to a temperature sufficient to vaporize and form an aerosol (abstract).  MACKO teaches that the liquid storage medium is comprised of a fibrous material comprising cotton, polyethylene, cellulose, etc (¶18).  The liquid storage medium fibers have a cross-section which can be cross shape or clover shape or any other suitable shape (¶18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified COURBAT to include fibers with a multi-lobal cross section as taught in MACKO.  A person of ordinary skill in the art would obviously include various cross-sectional shapes of fibrous material to convey the liquid.  Doing so would transport the liquid within the device (MACKO ¶8).
The limitation of a perforated disk, or a combination thereof, wherein the perforated disk includes a plurality of openings and a plurality of microchannels, and wherein the plurality of openings extend through at least a portion of the disk and each of the plurality of microchannels extends from a periphery of the disk to a respective one of the plurality of openings, is directed to an optional embodiment and has not been given patentable weight.  The language “wherein the liquid transport element comprises one or more of” in the claim is still limiting such that the disclosure of one of the listed elements meets the claim limitation.
  Regarding claim 13, Modified COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoceramic (¶48, ¶113).
Regarding claim 14, Modified COURBAT discloses the aerosol delivery device of claim 13 as discussed above.  COURBAT further discloses wherein the piezoceramic is in the form of a disk or a ring (¶17).
Regarding claim 15, Modified COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses wherein the piezoelectric component comprises a piezoelectric material deposited on a surface of a substrate (Fig. 4, ¶106).
Regarding claim 16, Modified COURBAT discloses the aerosol delivery device of claim 11 as discussed above.  COURBAT further discloses, wherein at least a portion of the atomization assembly is further configured to be heated via an induction heating arrangement (¶38). 
Regarding claim 17, Modified COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein at least a portion of the piezoelectric component comprises a resonant receiver of the induction heating arrangement. (¶98, ¶107-¶108).  COURBAT discloses reflector electrodes 215.  These are considered to be receivers.  The focusing transducers interact with the transducers 20 in a focusing zone 200.
Regarding claim 18, Modified COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein a helical coil comprises a resonant transmitter of the induction heating arrangement. (Fig. 4-8).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The structures shown in Figs. 4-8 are considered to be helical coil (see annotated figures below).  The transducer 21 comprises a series of straight interlacing electrodes (Figs. 4-6, interlacing electrodes 210, ¶106-108)).  Further the embodiments shown in Figs. 7-8 comprise tapering electrodes 211 (¶108-109).  COURBAT further discloses an embodiment with reflector electrodes 216 (¶108).  

    PNG
    media_image1.png
    504
    444
    media_image1.png
    Greyscale

Regarding claim 19, Modified COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses, wherein at least a portion of the piezoelectric component is coated with a material configured to facilitate induction heating.  COURBAT discloses that the heater may contain an electrically insulating substrate to tolerate high temperatures and rapid temperature change (¶39).  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COURBAT and MACKO as discussed in the rejection of claims 1 and 16 above and as evidenced by “Which metals can be heated using induction?”, Eldec LLC, accessed February 22, 2022 (hereinafter ELDEC).
Regarding claim 10, Modified COURBAT discloses the aerosol delivery device of claim 6 as discussed above.  COURBAT further discloses wherein the piezoelectric component is loaded with a material configured to facilitate induction heating.  COURBAT discloses that the piezoelectric component comprises, “The ceramic may comprise lead zirconate titanate (PZT). The ceramic may include doping materials such as Ni, Bi, La, Nd, or Nb ions. The piezoelectric transducer may be polarized. Alternatively, the piezoelectric transducer may be unpolarized. In another instance, the piezoelectric transducer may comprise both polarized and unpolarized piezoelectric materials.” ¶48.  COURBAT discloses that the electrodes may be gold (¶107).  ELDEC induction can be achieved through materials including:  
Copper and copper alloys
Brass
Aluminum
Iron
Steel and stainless steel
Tungsten
Chrome
Nickel and nickel alloys
Cobalt
Carbon fiber
Graphite
Silicium
Platinum
Silver
Gold

Regarding claim 20, Modified COURBAT discloses the aerosol delivery device of claim 16 as discussed above.  COURBAT further discloses wherein the piezoelectric component is loaded with a material configured to facilitate induction heating.  COURBAT discloses that the piezoelectric component comprises, “The ceramic may comprise lead zirconate titanate (PZT). The ceramic may include doping materials such as Ni, Bi, La, Nd, or Nb ions. The piezoelectric transducer may be polarized. Alternatively, the piezoelectric transducer may be unpolarized. In another instance, the piezoelectric transducer may comprise both polarized and unpolarized piezoelectric materials.” ¶48.  COURBAT discloses that the electrodes may be gold (¶107).  ELDEC induction can be achieved through materials including:  
Copper and copper alloys
Brass
Aluminum
Iron
Steel and stainless steel
Tungsten
Chrome
Nickel and nickel alloys
Cobalt
Carbon fiber
Graphite
Silicium
Platinum
Silver
Gold

Response to Arguments
Applicant’s arguments, filed April 28, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MACKO as discussed above.
Regarding applicant’s argument that the perforated disk is not an optional embodiment, as claimed the limitation is only to one or the other, given the language “wherein the liquid transport element comprises one or more of,” not both.  Even so, COURBAT does include a disclosure to a wick material shown in Fig. 14 with microchannels (¶116).  In addition, US 20150245669 A1 to CADIEUX teaches a disk-shaped wick 28 (Fig. 17, ¶160).
Regarding applicant’s arguments with respect to claims 10 and 20, there is no substantive argument against the teachings of Eldec.  Applicant relies on the assertion that Claims 1 and 11 are allowable, which as explained about the arguments for allowability are not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726